Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA Annuity and Life Insurance Company and its Separate Account B ING Rollover Choice SM Variable Annuity Contracts Supplement dated June 23, 2009 to the Contract Prospectus dated May 1, 2009, as amended The following information updates and amends certain information contained in your variable annuity Contract Prospectus dated May 1, 2009. Please read it carefully and keep it with your current Contract Prospectus for future reference. 1. The Minimum Guaranteed Income Benefit (MGIB) Rider will no longer be available as an optional rider for purchase by new contract holders on or after July 20, 2009. 2. The information for the funds referenced below appearing in the Contract Prospectus under Appendix BThe Funds is hereby deleted and replaced with the following: Fund Name Investment Adviser/Subadviser Investment Objective(s) ING Investors Trust  ING Clarion Global Real Estate Portfolio ING Investments, LLC Subadviser: ING Clarion Real Estate Securities L.P. A non-diversified Portfolio that seeks to provide investors with high total return, consisting of capital appreciation and current income. ING Partners, Inc.  ING Davis New York Venture Portfolio Directed Services LLC Subadviser: Davis Selected Advisers, L.P. (Davis) Seeks long-term growth of capital. ING Partners, Inc.  ING JPMorgan Mid Cap Value Portfolio Directed Services LLC Subadviser: J.P. Morgan Investment Management Inc. (JPMIM) Seeks growth from capital appreciation. ING Strategic Allocation Portfolios, Inc.  ING Strategic Allocation Conservative Portfolio ING Investments, LLC Subadviser: ING Investment Management Co. Seeks to provide total return (i.e., income and capital appreciation, both realized and unrealized). ING Variable Portfolios, Inc.  ING U.S. Bond Index Portfolio ING Investments, LLC Subadviser: Neuberger Berman Fixed Income LLC Seeks investment results (before fees and expenses) that correspond to the total return of the Barclays Capital U.S. Aggregate Bond Index ® . 3. The following information replaces the 2 nd paragraph of the ING USA ANNUITY AND LIFE COMPANY section located on page 6 of the Contract Prospectus in its entirety: Directed Services LLC, the distributor of the Contracts and the investment manager of ING Investors Trust, is also a wholly owned indirect subsidiary of ING. ING also indirectly owns ING Investments, LLC and ING Investment Management Co., portfolio managers of the ING Investors Trust and the investment managers of the ING Variable Insurance Trust, ING Variable Products Trust and ING Variable Product Portfolios, respectively. X.70600-09C June 2009
